              Case 1:18-cv-05912-JGK Document 30 Filed 02/26/19 Page 1 of 1
                   Case 1:18-cv-05912-JGK Document 29 Filed 02/25/19 Page 1 of 1

                                     NEW YORK CITY HOUSING AUTHORITY
                                     LAW DEPARTMENT
                                     250 BROADWAY• NEW YORK, NY 10007
      NEWYORKCiiY
   HOUSING                           http ./nyc.gov/nycha
  AUTHORITY

 KATHRYN GARCIA
 Interim Chair & CEO


                                                                      \\'Rill R ~ DI RI Cl I.II\ I
                                                                             '.!1~-776-51)-ll




                                                                                            February 25. 2019

VIA ECF                                                                        ~ ~
Honorable John G. Koeltl                                               ()      J;}~+/; 7 czT0-                          'f-1'--J.
United States District Court
Southern District of New York                                                                7 ,f?       ~
500 Pearl Street                                                                                     / /,/ j ) ~ /
New York. NY 10007                                                                       ~O/l~ f                             vtS         .7). S-'
                    Re:         Gina Williams v. New York City Housing Autltority et"'·
                                18 CV 5912 (JGK)
                                                                                                                                           3/clsJ /
Dear Judge Koeltl:

      I am an attorney with the New York City Housing Authority ("'NYCIIA") Law Department, and I
represent Defendants NYCHA. Carolyn Jasper, Cesar Gonzalez, Matthew Hoffman. Rodney Davis. and
Thelma Watkins (collectively "Defendants.. ) in the above-referenced matter.

       Defendants thank the Court for scheduling a conference to address the discovery issues outlined
in their February 21.2019 letter to the Court. The discovery conference is currently scheduled for T\farch
l 12.Q_ 19. I \\Tite, with Pluint1 ff s consent. to respectfully request an adjournment.of the conference. clue
to a personal conflict. to a date after March 13.2019 at the Court·s convenience.

         Thank you for your consideration.

                                                                                            Respectfully submitted.



                                                                                            Nabiha Rahman


cc:     Gina Williams (via Electronic & First-Class Mail)
        146-1 7 I 82 nd Street                                                                        USDC SONY
        Springfield Gardens. NY 11413                                                                 DOCUMENT
        (34 7) 886-7802
        ginawms@verizon.net
                                                                                                      EL.ECTRONICALLY FILED
                                                                                                      DOC#
                                                                                                      DATE FILED:~=aidi&ac___ _
                                                                                                                                                t
 h..-111 0. \1:t<',t•al. t \ P for I n:ul \ ffmrs and (,cncral ('ounst'I • I.a" Ot•parrmcnr ?'" I lonr • I dtphouc (212) 7i<,.:- 182 • I· a~ (2121 77(,.~0fl')
